Citation Nr: 1030952	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative changes of 
the lumbar spine.

2.  Entitlement to service connection for degenerative changes of 
the cervical spine.

3.  Entitlement to service connection for bilateral upper 
extremity radiculopathy.

4.  Entitlement to service connection for bilateral lower 
extremity neuropathy.  

5.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from February 
2004 to November 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2005 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

On several occasions, the Veteran requested a Travel Board 
hearing, but he subsequently withdrew this hearing request in May 
2009, and therefore no hearing request remains pending.  38 
C.F.R. § 20.704(e).

Regrettably, the Board must remand the issues of entitlement to 
service connection for degenerative changes of the lumbar and 
cervical spine, bilateral radiculopathy of the upper and lower 
extremities and sleep apnea to the RO via the Appeals Management 
Center (AMC), in Washington, DC for further development and 
consideration.  


REMAND

The Veteran reports that when he entered the National Guard he 
had a slight back sprain; but he contends that his service in the 
National Guard as a heavy equipment operator has made his back 
progressively worse to the point that he has begun experiencing 
pain his upper back, neck and arms.  He added that he 
specifically injured his back while in the Dominican Republic.  

The Veteran also alleges that he was diagnosed with sleep apnea 
while in service.

The Veteran asserts that each of the medical conditions he is 
claiming either occurred while he was on active duty for training 
in the Dominican Republic or was aggravated by active duty 
service in preparation for a tour in Iraq.

The Veteran acknowledges that prior to being called to active 
duty in February 2004 he had been experiencing symptomatology 
from his lumbar and cervical spine disabilities (including 
bilateral radiculopathy of the upper and lower extremities) and 
from sleep apnea.  However, he believes that his conditions were 
aggravated by his military service.  The Veteran enlisted in the 
Alabama National Guard in April 1980 and he was discharged in 
2004.  During this time his service included inactive duty for 
training (INACDUTRA), active duty for training (ACDUTRA) on 
several occasions (including April 2, 1999 to May 1, 1999 in the 
Dominican Republic) and active duty from February 2004 until 
November 2004. 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that the 
disease or injury existed before acceptance and enrollment and 
was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Neck/Back disability

On his enlistment physical in April 1980, the Veteran denied 
having any recurrent back pain, but the medical officer noted 
that the Veteran had twice had back strains previously.  In 
December 1984 the Veteran complained of recurrent back pain on a 
medical history survey, but his spine was found to be normal upon 
examination.  His spine/other musculoskeletal was additionally 
found to be normal on examinations in February 1989, August 1993, 
and April 1998, and the Veteran denied having any recurrent back 
pain in conjunction with each examination.

In April 1999 while on active duty for training in the Dominican 
Republic, the Veteran was laying concrete blocks at a school 
construction site when he began experiencing lower back pain.  
The Veteran was diagnosed with a back strain and placed on 
quarters and bedrest.  However, there was a notation by the 
medical officer that the injury was not likely to result in a 
claim against the government.

Each month from July 2002 to November 2002, the Veteran was 
treated by Dr. Maddox for neck, shoulder, and arm pain.  The 
Veteran was diagnosed with degenerative disc disease in the 
cervical spine.  

In August 2002, the Veteran completed a medical history survey on 
which he denied having any recurrent back pain or any back 
problem, and the Veteran's spine was noted to be normal on 
examination.

However, in September 2002 it was noted that the Veteran had 
struck his head on the top of a bulldozer cage, causing some 
facet problems.

In January 2003, it was concluded that the Veteran met retention 
standards.  However, on an examination in February 2003, the 
Veteran was noted to have degenerative disc disease, although he 
denied any recurrent back pain.

In April 2003, the Veteran presented for treatment complaining of 
newly onset back and neck pain without any acute trauma and with 
no radicular component.  The radiology report showed tiny 
marginal spurs in the Veteran's cervical spine and marginal spurs 
in his lumbar spine.

In June 2003, the Veteran was evaluated and it was noted that he 
had been experiencing lower back pain for approximately 6 years.

In January 2004, an MRI showed degenerative disc desiccation in 
the Veteran's lumbar spine. 

In an early February 2004 letter, the Veteran was notified that 
he was going to be medically evaluated.  It was noted on this 
letter that the Veteran's disqualifying diagnoses had existed 
prior to enlistment but had been service aggravated, although 
there was no indication what this meant.

In early February 2004, the Veteran was evaluated prior to being 
called up for active duty.  The medical officer indicated that 
the Veteran had degenerative disc disease in his cervical and 
lumbosacral spines.  The Veteran was precluded from running, 
jumping, stooping, or heavy lifting.  The Veteran was assigned U3 
and L3 on his PULHES profile, which is a military evaluation that 
reflects the overall physical and psychiatric condition of the 
Veteran on a scale of 1 (high level of medical fitness) to 4 (a 
medical condition or physical defect which is below the level of 
medical fitness for retention in military service).  The 
designations U3 and L3 indicate that the Veteran had defects or 
impairments that require significant restriction of use in his 
upper and lower extremities. 

In June 2004, a Physical Evaluation Board was convened which 
determined that the Veteran had chronic neck and back pain due to 
degenerative disc disease in his lumbar and cervical spines.  It 
was determined that these conditions existed prior to his entry 
into service and furthermore that the conditions were not 
aggravated by his time in service.  This finding was based on a 
medical evaluation which noted that the Veteran experienced 
moderate discomfort and symptoms with back and neck pain, which 
had been present 2002, but which had increased since mobilization 
and increased physical activity over the past years.  The Veteran 
was found to be unable to perform lifting over 25 pounds, and 
could not run, jump, or stoop.

However, to date, a medical opinion of record has not been 
obtained to address whether the Veteran's back and neck 
disabilities were either caused or aggravated by his time on 
active duty for training or on active duty, particularly between 
April 2, 1999 and May 1, 1999 and between February 2004 and 
November 2004. 

This should be done.

Sleep apnea

The Veteran also seeks service connection for sleep apnea.  In 
August 2002, the Veteran completed a medical history survey on 
which he denied having frequent difficulty sleeping.

In February 2003, the Veteran again denied any sleep problems; 
although it was reported in an April 2003 medical record that the 
Veteran had admitted to having been diagnosed with obstructive 
sleep apnea the previous fall, but had withheld the diagnosis for 
fear of being "kicked out" of the National Guard.  The Veteran 
was given a temporary profile for a year, and it was noted that 
he required CPAP use.

In July 2003, the Veteran was evaluated for his obstructive sleep 
apnea and his temporary profile was renewed.  In early February 
2004, the Veteran was evaluated prior to being called up for 
active duty.  The medical officer indicated that the Veteran 
required a power source for his CPAP and needed a continuous CPAP 
when sleeping and he was assigned a P3 on his PUHLES profile.  
The "P" stands for physical capacity or stamina; and P3 means 
that the Veteran is unable to perform full effort except for 
brief or moderate periods. 

In June 2004, a Physical Evaluation Board was convened which 
determined that the Veteran had sleep apnea which had existed 
prior to his entry into service and was not aggravated by his 
time in service.  This finding was supported by a medical 
evaluation which noted that a sleep consultation report in July 
2002 showed a diagnosis of obstructive sleep apnea, and a sleep 
study in August 2002 showed severe obstructive sleep apnea.  The 
doctor observed that the Veteran had not been deployed to Iraq 
with his unit on account of the obstructive sleep apnea.  The 
doctor noted that the Veteran required the use of a CPAP to 
control symptoms, and the Veteran indicated that his symptoms had 
been worsening over the preceding few months with increased 
somnolence, fatigue, and increased difficulty tolerating the 
CPAP.  The doctor stated that the Veteran needed weight reduction 
and control of hypertension, lipid disorder, and GERD to avoid 
complications.

The evidence does not show that the Veteran developed sleep apnea 
while on active duty or active duty for training, but there is 
some evidence that the condition worsened while he was on active 
duty.  It is not clear, however, whether this worsening was 
permanent, and, if so, whether the worsening was beyond the 
natural progression of the disease.  As such a medical 
examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
of his neck and back.  The examiner should be 
provided with the Veteran's claims file and a 
complete rationale should be provided for any 
opinion expressed.  The examiner should 
diagnose any current neck and/or back 
disabilities, and should address the following 
questions:

a.  Did the Veteran enter a period of 
active duty or active duty for training 
with these conditions.  In doing so, the 
examiner should focus on the Veteran's 
contentions that his injuries occurred 
while in the Dominican Republic between 
April and May1999 and while preparing for 
deployment in 2004.  If the examiner 
concludes that a back/neck condition did 
pre-exist service, the examiner should 
opine as to whether any of the conditions 
underwent an increase in severity in while 
the Veteran was on active duty; and, if 
so, whether such increase was beyond the 
natural progression of the disease.  

b.  If the examiner determines that the 
back or neck conditions did not exist upon 
the Veteran's entrance into a period of 
either active duty or active duty for 
training, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
any or all of conditions were incurred 
during a period of active military 
service.  

2.  Schedule the Veteran for a VA examination 
of his sleep apnea.  The examiner should be 
provided with the Veteran's claims file and a 
complete rationale should be provided for any 
opinion expressed.  Specifically, the examiner 
should determine whether the Veteran's sleep 
apnea was permanently worsened while the 
Veteran was on active duty or active duty for 
training; and, if so, whether the worsening was 
beyond the natural progression of the disease.

3.  Then, readjudicate the Veteran's claims.  
If any of the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement of 
the case addressing each of the denied benefits 
and an appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


